Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50, 52-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 11033058 in view of Marquette et al. (US PG Pub 20090064411).

With respect to claim 31, the present claims differ from each the allowed claims 1, 44 in that the allowed claims do not teach “a fan configured to move air through one or more perforations in the surface of the seat toward and occupant of the seat”.  A thermoelectric device is considered a low voltage source.

Marquette (paragraph 27) teaches that an electrical fan can be used to move air across a TED (Paragraph 27) and ultimately to exposed surfaces.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette to have provided a fan in each of the allowed claims to provide for the needed movement of the air through the system as each of the allowed claims teach moving air to a seat but not a method, a person having ordinary skill in the art would recognize that a fan would be capable of providing such movement.

With respect to claim 31, the present claims differs from claims 8, 20, 49 in that it is not using a fan, a low voltage source or providing cooling to a seat.

Marquette (paragraph 27) teaches that an electrical fan can be used to move air across a TED (Paragraph 27) and ultimately to exposed surfaces.  Further, the cooled surface can be a seat (paragraph 7).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette to have provided a fan in the allowed claims which provides air to a thermoelectric device (a low voltage source) to cool a seat so as it is a known method of cooling for a seat and as such providing a fan to drive the air through the system across a thermoelectric device to cool a seat would have been obvious as it has been shown that combining prior art elements to yield predictable results is obvious.


With respect to claim 32, the present claims are rejected in view of claims 2, 13, 14, 25, 26, 46, 47, 48 of the allowed claims as modified.

	
With respect to claim 33, the present claims are rejected in view of claims 6, 13, 26, 46, 47, 48 of the allowed claims as modified.

Claims 34-36, 43-44 are also rejected as they contain limitations present in the modified claims 1, 8, 20, 44, 49 respectively.  

Claim 37-39 differs from the allowed independent claims in that each of the allowed claims does not teach wherein the there are one or more air chambers in the foam of the seat where the air moves through with splitting chamber.

Marquette (Figure 3a) teaches that in the device through which the air passes there are fluid distributions devices (340) to which allow air distribution at multiple locations as seen in the figure, which includes a junction, which can be considered a splitting chamber.  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the allowed claims (1, 8, 20) with air distribution devices each passed air by a junction formed in the seat (which would be air chambers in the foam) to allow for destruction of the air at multiple locations in the seat.

	
Claim 40 is rejected in view of claim 1 as modified.

With respect to claim 41, the present claims are rejected in view of claims 2, 8, 20, 44, 49 of the allowed claims as modified.

		
With respect to claim 42, the present claims are rejected in view of claims 4, 12, 24, 40 of the allowed claims as modified.

With respect to claim 43 the present claims are rejected in view of claims 2, 8, 20, 44, 49 of the allowed claims as modified, as the presence of a thermoelectric device would inherently include a heat sink on one side of the device which could be considered a heat transfer block.

With respect to claim 44, the present claims are rejected in view of claims 8, 16, 28 of the allowed claims as modified.


With respect to claim 45 the present claims differ from each the allowed claims 1, 44 in that the allowed claims do not teach “a fan configured to move air through one or more perforations in the surface of the seat toward and occupant of the seat”.

Marquette (paragraph 27) teaches that an electrical fan can be used to move air across a TED (Paragraph 27) and ultimately to exposed surfaces.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette to have provided a fan in each of the allowed claims to provide for the needed movement of the air to a seat through the system as each of the allowed claims teach moving air but not a method, a person having ordinary skill in the art would recognize that a fan would be capable of providing such movement.

With respect to claim 45, the present claims differs from claims 8, 20, 49 in that it is not using a fan and providing cooling to a seat.

Marquette (paragraph 27) teaches that an electrical fan can be used to move air across a TED (Paragraph 27) and ultimately to exposed surfaces.  Further, the cooled surface can be a seat (paragraph 7).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette to have provided a fan in the allowed claims which provides air to  cool a seat so as it is a known method of cooling for a seat and as such providing a fan to drive the air through the system across a  cooling device to cool a seat would have been obvious as it has been shown that combining prior art elements to yield predictable results is obvious.



With respect to claim 46, the present claims are rejected in view of claims 2, 13, 14, 25, 26, 46, 47, 48 of the allowed claims as modified.

	
With respect to claim 47, the present claims are rejected in view of claims 6, 13, 26, 46, 47, 48 of the allowed claims as modified.

With respect to claim 48, the present claims differ from the allowed claims in that they are not coated with silicone.  As they are a sheet of strips, they would understood to be woven.   Examiner takes official notice that it is old and well known that a known useable thermal interface would be made of silicone and thus it would be obvious to have when having a thermal interface between the sheets and the cooling source for it to have been silicone as it is an old and well known suitably conductive material.


Claims 49-50 are also rejected as they contain limitations present in the modified claims 1, 8, 20, 44, 49 respectively.  

Claim 52 is rejected as they contain limitations present in the modified claims 2, 8, 20, 44, 49.

Claim 53 is rejected in view of claim 19 as modified.

Claim 54 differs from the modified allowed claims 1, 8, 20, 44, 49 in that the heating and cooling source comprise a plurality of thermoelectric modules, the plurality of thermoelectric modules wired in parallel or series.

Marquette teaches that a plurality of thermoelectric devices can be used (32, Figure 3A, paragraph 52).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette provided each of the allowed claims with multiple thermoelectric devices (which would have to be either wired in series or parallel, as those are the only two options), since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing more devices would allow for more overall control of the system as each thermoelectric device could be controlled individually.

With respect to claim 55 the present claims are rejected in view of claims 2, 8, 20, 44, 49 of the allowed claims as modified, as the presence of a thermoelectric device would inherently include a heat sink on one side of the device which could be considered a heat transfer block.

With respect to claim 31, the present claims differs from claim 52 in that it does not use a low voltage source or providing cooling to a seat.

Marquette (paragraph 27) teaches that an electrical fan can be used to move air across a TED (Paragraph 27) and ultimately to exposed surfaces.  Further, the cooled surface can be a seat (paragraph 7).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Marquette to have the allowed claim 52 provided air to a thermoelectric device (a low voltage source) to cool a seat so as it is a known method of cooling for a seat and as such providing a fan to drive the air through the system across a thermoelectric device to cool a seat would have been obvious as it has been shown that combining prior art elements to yield predictable results is obvious.


With respect to claim 32, the present claims are rejected in view of claim 53.
	
With respect to claim 33, the present claims are rejected in view of claim 54.

With respect to claim 34, the present claims are rejected in view of claim 55.

With respect to claim 35, the present claims are rejected in view of claim 55.
	
With respect to claim 37, the present claims are rejected in view of claim 56.

With respect to claim 38, the present claims are rejected in view of claim 58.

With respect to claim 39, the present claims are rejected in view of claim 59.
	
With respect to claim 40, the present claims are rejected in view of claim 60.

With respect to claim 43, the present claims are rejected in view of claim 63.

With respect to claim 44, the present claims are rejected in view of claim 64.

Claims 45-47, 49-50, 52-53, 55-58, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-54 of U.S. Patent No. 11033058. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims encompass the limitations of the present claims.

Claim 45 is rejected in view of claim 52 of the allowed claims.
Claim 46 is rejected in view of claim 53 of the allowed claims.
Claim 47 is rejected in view of claim 54 of the allowed claims.
Claim 49 is rejected in view of claim 55 of the allowed claims.
Claim 50 is rejected in view of claim 56 of the allowed claims.
Claim 52 is rejected in view of claim 61 of the allowed claims. 
Claim 53 is rejected in view of claim 62 of the allowed claims.
Claim 55 is rejected in view of claim 63 of the allowed claims.


In view of all of the double patenting rejections above, any claim rejected by an independent or dependent claim, that has dependent claims from it, are also rejected in view of those dependent claims.  
Claims 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 11033058 as modified further in view of Chainer et al. (US Patent No. 9027360)

Claims 51 differs from the allowed claims 1, 8, 20, 34, 44, 49 in that it does not teach “heat sink configured to transfer liquid through the heat sink to move heat to or form the heating and cooling source”.

Chainer teaches to transfer heat from a thermoelectric array a liquid source such a heat pipe can be used (Column 14, lines 23-24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have in the allowed claims based on Chainer have used a heat pipe up against a heat sink of the thermoelectric device (which would result in liquid in the heat pipe being used to transfer heat away from the heat sink of thermoelectric device) since it has been shown that combining prior art elements whereby in order to connect to provide cooling/heating with thermal transfer a method is required which method is shown to be obvious to use a thermoelectric device with a heat pipe in view of Chainer.





Claims 56-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 11033058 in view of Chainer et al. (US Patent No. 9027360).

Claims 56 differs from the allowed claims 1, 8, 20, 34, 44, 49 in that it does not teach “heat sink configured to transfer liquid through the heat sink to move heat to or form the heating and cooling source”.
Chainer teaches to transfer heat from a thermoelectric array a liquid source such a heat pipe can be used (Column 14, lines 23-24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have in the allowed claims based on Chainer have used a heat pipe up against a heat sink of a thermoelectric device (which would result in liquid in the heat pipe being used to transfer heat away from the heat sink of thermoelectric device) since it has been shown that combining prior art elements whereby in order to connect to provide cooling/heating with thermal transfer a method is required which method is shown to be obvious to use a thermoelectric device with a heat pipe in view of Chainer.

With respect to claim 57, the present claims are rejected in view of claims 2, 13, 14, 25, 26, 46, 47, 48, 53 of the allowed claims as modified.

	
With respect to claim 58, the present claims are rejected in view of claims 6, 13, 26, 46, 47, 48, 53, 54 of the allowed claims as modified.

With respect to claim 59, the present claims are rejected in view of the claims above amended as the heat pipe would be a liquid heat exchanger with tubes.

With respect to claim 60, the present claims are rejected in view of claims 44. 




All claims rejected in view of a claim which has claims dependent upon it are also rejected in view of the dependent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thermoelectric device used in the claims is not considered to invoke 35 USC 112(f) as it would be understood by one having ordinary skill in the art to have a specific structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “in foam of the seat” which is considered indefinite as the claims have not previously recited the presence of the foam and it is unclear if the foam or the seat are required parts of the invention or only locations for the invention.  For the purpose of examination, this limitation is considered that the air chambers are required parts of the invention, but only that they are located in the foam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 56, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP 2003174203), hereinafter referred to as Masaki and further in view of Chainer.

With respect to claim 56, Masaki teaches a heating and cooling system having a sheeted thermally conductive material for distributing heat or coolness across a surface configured to contact a person (Figure 8a/b/c, 9), the system comprising:
A heating and cooling source for generating heat or coolness (thermoelectric conversion element 7, powered by DC voltage, paragraph 52), 
a flexible sheeted thermally conductive material in thermal communication with the heating and cooling source over a distribution area across the surface configured to contact the person larger than a surface of the heating and cooling source itself  (flexible polymer sheet 4 with graphite sheet 6, paragraphs 90-91 which would be able to spread heat beyond the thermoelectric device where anything they contact would spread across that thing), a heat sink in thermal communication with the heating and cooling source (heat sink 26, paragraph 92).

Masaki does not teach the heat sink configured to transfer liquid through the heat sink to move heat to or from the heating and cooling source.


Chainer teaches to transfer heat from a thermoelectric array a liquid source such a heat pipe can be used (Column 14, lines 23-24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have in the allowed claims based on Chainer have used a heat pipe up against a heat sink the thermoelectric device (which would result in liquid in the heat pipe being used to transfer heat away from the heat sink of thermoelectric device) of Masaki since it has been shown that combining prior art elements whereby in order to connect to provide cooling/heating with thermal transfer a method is required which method is shown to be obvious to use a thermoelectric device with a heat pipe in view of Chainer.

With respect to claim 58, Masaki as modified teaches wherein the heating and cooling source comprises a thermoelectric device (thermoelectric conversion element).

With respect to claim 59, Masaki as modified teaches wherein the thermoelectric device is in thermal communication with a liquid heat exchanger configured to be in fluid communication with the heat sink via one or more tubes (the heat pipes are liquid heat exchanges with tubes).


Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki /Chainer and further in view of Choi et al. (US PG Pub 20140182646), hereinafter referred to as Choi.

With respect to claim 57, Masaki as modified does not teach wherein the flexible sheeted thermally conductive material comprises graphene. 

Choi teaches that the thermally conductive material used in association with thermoelectric materials is a carbon nano material made of graphene formed as sheets which are made of nanoparticles (abstract, paragraph 54).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used graphene sheets made of nanoparticles as taught by Choi instead of the graphite sheets of Masaki since it has been shown that a simple substitution of one known element for another to obtain predictable results is obvious whereby using graphene would provide for a highly durable material with a high thermal conductivity to be used to transfer the heat of the thermoelectric conversion unit of Masaki.


Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki /Chainer and further in view of Lofy et al. (US PG Pub 20140260331), hereinafter referred to as Lofy.

Masaki does not teach wherein the surface configured to contact the person is a garment or a seat.
Lofy teaches that in order in provide thermal conditioning that a thermoelectric device can be embedded within an intermediate layer of an article of clothing (paragraph 44).

Therefore it would have been obvious to a person having ordinary skill in the art the time the inventio was fled to have based on the teaching of positioned the thermoelectric device (and it associated components such as the graphene sheets) in the intermediate layer of clothing since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the device in clothing would allow it to be used to provide desired thermal conditioning to a person directly. The heating or cooling would naturally spread at least in part beyond just the sheet that the device was directly attached to across a wider area than the direct contact through thermal conduction,

Allowable Subject Matter
Claims 31-55 would be considered allowable if the rejection for double patenting was overcome.  The claims contain the same allowable subject matter in the parent application to which the double patenting is applied and as such are allowable for the same reasons, specifically because each of the independent claims that is considered to contain allowable subject matter use the flexible thermal sheet along with a fan to both directly cool with the sheet and with air together which is not taught in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763